Exhibit 10.2

CORPORATE DEVELOPMENT SERVICES AGREEMENT

THIS CORPORATE DEVELOPMENT SERVICES AGREEMENT

(the "Agreement") is made as of the date set forth on the signature page hereto,
by and between CRG Finance AG, ("CRG"), and Cyber Supply Inc. (the "Company").



WHEREAS,

CRG, by and through its officers, employees, agents, representatives and
affiliates, has expertise in the areas of international corporate management,
financing, marketing and sales consulting, strategic business planning,
enhancing shareholder value, investment structuring, asset acquisition and
disposition, and other matters relating to global corporate development; and



WHEREAS,

the Company desires to avail itself of the expertise of CRG in the aforesaid
areas.



NOW, THEREFORE,

in consideration of the foregoing recitals and the covenants and conditions
herein set forth, which the parties expressly acknowledge and agree is adequate
and sufficient in all respects, the parties hereto agree as follows:



1.       Appointment.

        The Company hereby appoints CRG to render the advisory and consulting
services described herein for the term of this Agreement.

2.       Services.

        (a)     During the term of this Agreement, CRG shall render to the
Company, by and through such of CRG's officers, directors, employees, agents,
representatives and affiliates as CRG, in its sole discretion shall designate,
consulting and other advisory services (collectively, the "Advisory Services")
in relation to developing strategic plans for inception of operations, corporate
management, the operations of the Company, strategic planning, domestic and
international marketing and sales, financial advice, including, without
limitation, advisory and consulting services in relation to the recommendations
of candidates for senior management positions of the Company and its
subsidiaries, prospective strategic alliance partners, preparing acquisition
growth plans, identifying prospective merger and acquisition candidates,
developing value propositions for the Company, analyzing financial implications
of potential transactions, advising on negotiations regarding terms and
conditions of transactions, outlining and managing due diligence issues and due
diligence processes, introductions to prospective customers, selection of
investment bankers or other financial advisors or consultants, and advice with
respect to the capital structure of the Company, equity participation plans,
employee benefit plans and other incentive arrangements for certain key
executives of the Company. All Advisory Services to be rendered hereunder shall
be made by CRG solely on a discretionary basis and solely within the scope of
its knowledge and abilities. Nothing herein shall be construed to deem CRG to be
acting as a fiduciary to the Company or its shareholders, or as an officer or
director of the Company, and nothing herein shall be deemed to grant CRG any
authority to act on behalf of the Company or to supersede the authority of any
and all of the officers and

 

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







directors of the Company. The officers and directors of the Company shall at all
times retain sole authority to accept or decline such advice offered by CRG and
only the officers and directors may bind the Company in respect of any advice
given by CRG.

        (b)     CRG shall also render investment banking and finance consulting
services to the Company (collectively, the "Investment Banking Services"). The
scope of CRG Investment Banking Services shall include services rendered only
outside of the United States and only to non-U.S. persons. The Investment
Banking Services shall include, without limitation, (i) any and all investment
banking, financial advisory or any other services rendered by CRG to the Company
in connection with any and all public or private financing of the Company,
introductions or facilitation of placement of debt or equity interests of the
Company, of any and all nature or kind, and all mergers, acquisitions and
divestitures by the Company or any of its subsidiaries, (ii) the acquisition or
disposition of assets of the Company, by merger, consolidation, amalgamation or
otherwise, involving stock or assets, and/or the acquisition or disposition of
any subsidiary or division of the Company, and/or (iii) any and all financing or
transactions involving assets or liabilities of the Company. All Advisory
Services and Investment Banking Services are collectively referred to herein as
the "Services."

        (c)     The Company agrees to undertake any and all of its own due
diligence with respect to any and all recommendations made by CRG. No reliance
shall be made upon CRG as having satisfied separate and independent due
diligence obligations of the Company with respect to any and all transactional
matters involving the Company.

3.         Fees.

        (a)     In consideration of the rendering of the Advisory Services
contemplated by Section 2(a) hereof, the Company agrees to pay to CRG a monthly
services fee of US$25,000.00 (twenty five thousand U.S. dollars) per month,
payable each month for the period commencing as of June 1, 2011 and continuing
until the third anniversary thereof (the "Advisory Services Fee"). All Advisory
Services Fee payments shall be made quarterly in advance on the first business
day of each calendar quarter. The Advisory Services Fee and all other payments
hereunder shall be delivered in such currency as requested by CRG. The Advisory
Services Fee is nonrefundable. CRG shall be paid $10,000 per month of the
Advisory Services Fee beginning June 1, 2011, with the balance of $15,000 per
month of the Advisory Services Fees accruing until completion of the first
Company financing following the date of this Agreement when such accruals shall
be fully due and payable.

        (b)     In consideration of any and all Investment Banking Services
provided to the Company in connection with the events described in the
definition of Investment Banking Services, CRG shall receive in cash ten percent
(10%) of the total value of each such transaction, payable at closing of each
such transaction.

4.         Out-of-Pocket Expenses

        In addition to the compensation payable to CRG pursuant to Section 3
hereof, the Company shall, at the request of CRG, upon presentation of
reasonable receipts and documentation evidencing Out-of-Pocket Expenses, pay
directly, or reimburse CRG for,

 

2

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







its reasonable Out-of-Pocket Expenses. For the purposes of this Agreement, the
term "Out-of-Pocket Expenses" shall mean the amounts actually paid by CRG in
cash in connection with its performance of the Services, including, without
limitation, reasonable (i) fees and disbursements of any independent auditors,
outside legal counsel, consultants, third-party investment bankers, financial
advisors and other independent professionals, organizations and consultants;
(ii) costs of any outside services or independent contractors such as financial
printers, couriers, business publications or similar services and
(iii) transportation, per diem, telephone calls, word processing expenses or any
similar expense not associated with its ordinary operations. All reimbursements
for Out-of-Pocket Expenses shall be made promptly upon or as soon as practicable
after presentation by CRG to the Company of the statement in connection
therewith. Any and all Out-of-Pocket Expenses in excess of $10,000 per month
shall require pre-approval in writing of a duly authorized officer of the
Company.

5.         Indemnification

        The Company will indemnify and hold harmless CRG and its officers,
directors, employees, agents, shareholders, attorneys, accountants,
representatives and their respective affiliates (each being an "Indemnified
Party") from and against any and all losses, costs, expenses, claims, damages
and liabilities (the "Liabilities") to which such Indemnified Party may become
subject under any applicable law, or any claim made by any third party, or
otherwise, to the extent they relate to or arise out of the performance of the
Services contemplated by this Agreement or the engagement of CRG pursuant to,
and the performance by CRG of the Services contemplated by, this Agreement. The
Company will reimburse any Indemnified Party for all reasonable costs and
expenses (including reasonable attorneys' fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim for which the Indemnified Party would be
entitled to indemnification under the terms of the previous sentence, or any
action or proceeding arising therefrom, whether or not such Indemnified Party is
a party hereto, provided that, subject to the following sentence, the Company
shall be entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment. Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which the
Company, on the one hand, and an Indemnified Party, on the other hand, is, or is
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at the Company's expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between the Company, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable. The Company agrees
that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the applicable
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of such claim, action or proceeding. Provided that the
Company is not in breach of its indemnification obligations hereunder, no
Indemnified Party shall settle or

 

3

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







compromise any claim subject to indemnification hereunder without the consent of
the Company. The Company will not be liable under the foregoing indemnification
provision to the extent that any loss, claim, damage, liability, cost or expense
is determined by a court, in a final judgment from which no further appeal may
be taken, to have resulted solely from the gross negligence or willful
misconduct of CRG. If an Indemnified Party is reimbursed hereunder for any
expenses, such reimbursement of expenses shall be refunded to the extent it is
finally judicially determined that the Liabilities in question resulted solely
from the gross negligence or willful misconduct of CRG.

6.         Term

        This Agreement shall be in effect on the date hereof and shall continue
until the third anniversary of the date hereof (the "Initial Term"). This
Agreement shall automatically renew on each anniversary thereafter and continue
and remain in effect for additional one year periods (each a "Renewal Term")
unless either party gives not less than ninety (90) days' advance written
notice. This Agreement may be terminated at any time upon mutual consent of the
parties. This Agreement may be terminated by the Company upon determination of
(i) any act of fraud or dishonesty, willful misconduct or gross negligence by
CRG in connection with its obligations under this Agreement (ii) breach of any
contractual duty of CRG to the Company under this Agreement. This Agreement may
be terminated by CRG in the event of any non-performance of the duties and
obligations of the Company. This Agreement may be terminated at any time for any
reason by CRG upon not less than thirty (30) days' advance written notice to the
Company. Any and all provisions of this Agreement pertaining to any and all
outstanding unpaid compensation due and payable to CRG shall survive termination
of this Agreement and the provisions of Sections 5, 7 and 8 and otherwise as the
context so requires shall survive the termination of this Agreement.

7.         Other Activities

        Nothing herein shall in any way preclude CRG or its officers, directors,
employees, agents, shareholders, attorneys, accountants, representatives and
their respective affiliates from engaging in any and all other business
activities or from performing services for its or their own respective account
or for the account of others, including for companies that may do business with
the Company or have interests which are substantially similar to the business
conducted by the Company. Where CRG has an ownership interest in any companies
or organizations with whom the Company directly engages in business
relationships ("Interested Transactions") CRG undertakes to disclose such
relationships in writing to the corporate governance officer of the Company or
another duly authorized officer of the Company. Nothing herein shall be
construed as an undertaking of unique or exclusive services of CRG solely on
behalf of the Company. The Company expressly waives any and all actual or
potential conflicts with respect to CRG's past, present or future relationships
of any nature or kind with any and all Company officers, directors,
shareholders, agents, accountants, counsel or third parties and their respective
affiliates with whom CRG has, or has had, dealings or business relationships of
any nature or kind.

 

 

4

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







8.         General.

        (a)     No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

        (b)     This Agreement and the rights of the parties hereunder may not
be assigned without the prior written consent of the parties hereto; provided,
however, that CRG may assign or transfer its duties or interests hereunder to a
CRG affiliate at the sole discretion of CRG. Subject to the foregoing, this
Agreement shall inure to the benefit of, and be binding upon, CRG and the
Company (including any and all present and future subsidiaries of the Company
that are not signatories hereto) and their respective successors and assigns.

        (c)     Any and all notices hereunder shall, in the absence of receipted
hand delivery, be deemed duly given upon confirmation of receipt or refusal of
delivery, if the same shall be sent by registered or certified mail, return
receipt requested, or by internationally recognized courier and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the registered
address of record and may be changed upon Notice as provided herein to the other
party regarding such change of address.

        (d)     This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.

        (e)     All controversies arising out of or in connection with this
Agreement shall be finally settled pursuant to binding arbitration under the
Rules of Arbitration of the Chamber of Commerce of Zurich by a single arbitrator
appointed and conducted in accordance with the Swiss Rules of International
Arbitration. The place of arbitration shall be Zurich, Switzerland. The
arbitration shall be conducted in the English language. The prevailing party in
any such arbitration shall be awarded reimbursement of any and all fees, costs,
expenses and disbursements incurred with respect to such arbitration and/or the
enforcement of this Agreement. The award of any such arbitration may be entered
by any court of competent jurisdiction. In the event of any doubt regarding the
enforceability of the arbitration provisions herein, this Agreement shall be
governed by, and enforced in accordance with, the laws of the state of
incorporation of the Company (excluding the choice of law principles thereof).
The parties expressly agree that the place and manner of such arbitration is
reasonable and neither party shall raise any defense of forum non conveniens or
lack of binding jurisdiction of such arbitral forum.

        (f)     All information provided by the Company to be relied upon by CRG
will be, when and as delivered to CRG, and on the closing date of all
transactions, complete and correct in all material respects and will not
knowingly contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. The Company shall advise CRG immediately of the

 

5

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







occurrence of any event or circumstance that results in any Company document
containing untrue statement of a material fact or omitting to state a material
fact required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading, and shall furnish to CRG copies of amended or supplemented documents
that correct such statement or omission in such quantities as CRG may from time
to time reasonably request. All financial or other projections of the Company
will be prepared in good faith on the basis of reasonable assumptions. The
Company acknowledges that CRG (i) will be using and relying on all Company
information without independently verification of the same, (ii) does not assume
responsibility for the accuracy or completeness of such information; (iii) will
not make any appraisal of any assets of the Company or (iv) will not render any
fairness opinions. Except as otherwise provided herein, nothing herein shall
require CRG to deliver to the Company any reports, memoranda or other
documentation of any nature or kind except as determined by CRG.

        (g)     The Company has full corporate power and authority to execute
and deliver this Agreement on behalf of itself and its affiliates and to perform
its obligations hereunder, and all consents, authorizations, approvals and
orders required in connection with the execution, delivery and performance
hereof have been obtained. This Company represents and warrants to the CRG that
the Agreement is a valid and binding obligation of the Company, enforceable in
accordance with its terms and that the execution, delivery and performance of
this Agreement by the Company and the CRG will not conflict with, result in a
breach of any of the terms or provisions of or constitute a violation or a
default under any laws, rules or regulations applicable to the Company and the
CRG pertaining to the subject matter herein or under any material agreement or
instrument to which the Company is a party or by which the Company is bound.
Nothing herein shall be construed as an undertaking of unique or exclusive
services of the CRG solely on behalf of the Company. The Company agrees to
undertake any and all of its own due diligence with respect to any and all
prospective Investors and proposed corporate development activities. The Company
expressly waives any and all actual or potential conflicts with respect to the
Primes past, present or future relationships of any nature or kind with any
Investors or their respective affiliates.

        (h)     CRG shall be entitled to fully rely upon all documents and
materials provided by the Company as true and correct in all respects and the
Company shall indemnify and hold harmless CRG and its officers, directors,
employees and agents for any and all losses incurred by CRG as a result of any
material misstatement or omission in such marketing materials, which losses
shall include, without limitation, all fees, costs, expenses and disbursements
of counsel defending CRG against claims for such losses as well as enforcement
of this Agreement. The officers and directors of the Company shall independently
review and confirm the validity of all facts in all materials prepared by CRG.

        (i)     No advice rendered by CRG pursuant to this Agreement may be
disclosed publicly in any manner without CRG's prior written approval, except as
may be required by law, regulation or court order but subject to the limitation
below. If the Company is required or reasonably expects to be required to
disclose any advice, the Company shall provide CRG with prompt notice thereof so
that CRG may seek a protective order or

 

6

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







other appropriate remedy and take reasonable efforts to assure that all of such
advice disclosed will be covered by such order or other remedy. Whether or not
such a protective order or other remedy is obtained, the Company will and will
cause its affiliates to disclose only that portion of such advice that the
Company is so required to disclose.

        (j)     The Company shall not directly or indirectly or through any
third party take any action to circumvent this Agreement or the rights of CRG
set forth herein. The Company undertakes and promises that it will not
circumvent the CRG by dealing directly with any prospective counterparties
introduced by the CRG to the Company, unless authorized by the CRG in writing to
deal directly with them.

        (k)     If any provision(s) of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.

        (l)     Numbered and titled article and section headings and defined
terms are for convenience only and shall not be construed as amplifying or
limiting any of the provisions of this Agreement. This Agreement has been fully
negotiated and jointly drafted by the parties and nothing herein shall be
construed against either party as the draftsperson thereof.

        (m)     The waiver by any party of any breach of this Agreement shall
not operate as or be construed to be a waiver by such party of any subsequent
breach.

        (n)     This Agreement may be executed by the parties to this Agreement
in separate counterparts, each of which when so executed shall be deemed to be
an original and both of which taken together shall constitute one and the same
instrument and Agreement. This Agreement may be executed and delivered via
facsimile or any other means of electronic delivery which shall be fully binding
upon the parties to the same and full extent as the original exemplar thereof.

[Signature Page Follows]

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


CORPORATE DEVELOPMENT SERVICES AGREEMENT







    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of this 1st day of June, 2011 by their duly authorized officers
or agents as set forth below.

 

CRG Finance AG

By:          SERGEI STETSENKO
Name:     Sergei Stetsenko
Title:        CEO, President CRG Finance AG
Address for Notices:   23 Bahnfstrasse
                                  CH-6300 ZUG

 

Cyber Supply Inc.:

By:       MARIA SHOSTAK
Name:  Maria Shostak
Title:     President & CEO
Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------